DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/15/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of 11/15/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 16 last line after “the”, delete the word “rotary”.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose a bag loading system as described in the referenced claims below

 - claim 9, having a transfer arm including a picking head pivotable between first and second positions, an upper plate coupled to a lower late and an actuation device wherein the bag ripper is configured to receive the bag from the arm and rotate to a filling station;
- claim 16, having a transfer arm, a bag gripper and a detection device configured to measure a leading and trailing edge of the bag and transmit the information to a bag controller wherein the bag controller determines if the bag is properly placed within the set of grippers of the bag gripper.  The combinations with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP2915661, U.S. Pub. No. 2017/0088362 and U.S. Pub. No. 2014/0083061.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651